Citation Nr: 0030593	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative internal derangement of the left knee with 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to 
December 1983.

This appeal originates from a decision dated in January 1998 
by the Winston-Salem Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was remanded by the Board for 
further evidentiary development in March 1999.  


FINDING OF FACT

The appellant's left knee disability is manifested by 
arthritis with complaints of pain and occasional swelling, 
and is productive of mild crepitation and mild pain with 
flexion/extension; there has been a one-time showing of 
slight anterior subluxation, but no limitation of motion, 
weakness or incoordination.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for postoperative internal derangement of the left 
knee with arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.27, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010-5003 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's left knee disability is currently evaluated 
as 10 percent disabling pursuant to Diagnostic Code 5010 
which provides that arthritis due to trauma and substantiated 
by x-ray findings is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted where there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is warranted where there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Diagnostic Codes 5003, 5010.  

After careful review of the evidence of record, viewed in 
light of the above rating criteria, the Board concludes that 
entitlement to an increased disability evaluation is not 
warranted.  The Board notes that the 10 percent evaluation 
currently assigned is based upon the x-ray findings of 
arthritis and the presence of painful motion of the left 
knee.  See 38 C.F.R. § 4.59.  In this regard, the evidence of 
record does not document the presence of compensable 
limitation of either flexion or extension for consideration 
of ratings pursuant to Codes 5260 and 5261.  In fact, on 
orthopedic examination conducted in June 1999, the left knee 
range of motion was measured as 0 to 130 degrees, which the 
examiner considered to be normal.  In the absence of evidence 
of limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees, Codes 5260 and 5261 provide no basis 
for an increased disability rating.  

As for whether functional losses such as those due to pain 
amount to disability that equates to greater limitation of 
motion, the Board notes that the veteran's pain on motion has 
been described by the June 1999 examiner as only "mild" in 
degree.  Given that the veteran has essentially normal 
motion, even with the pain he experiences, and because he has 
no weakness or incoordination, it does not appear that the 
functional losses he experiences amount to disability that 
equates to flexion limited to 30 degrees or extension limited 
to 15 degrees.  Diagnostic Codes 5260, 5261 (flexion limited 
to 30 degrees or extension limited to 15 degrees is required 
for an award greater than 10 percent).  

Although the left knee disability has been variously rated 
under 38 C.F.R. § 4.71a, including under Code 5257 for knee 
impairment with recurrent subluxation or lateral instability, 
and in June 1999, the appellant was found to have a positive 
Lachman's test, consisting of a slight anterior subluxation, 
the evidence of record does not confirm the presence of any 
recurrent subluxation or lateral instability after the 
surgical repair in June 1997.  While the appellant has 
testified that he develops "wobbling or instability" in his 
knee over the course of the workday, he further noted that 
his knee has never caused him to fall.  Furthermore, no 
weakness or incoordination was found on examination in June 
1999, and VA reports dated in July and September 1997 
indicated that there was no instability in the left knee.  
The finding of slight anterior subluxation in June 1999, in 
the absence of any additional medical evidence of recurrent 
subluxation or lateral instability since the surgery in 1997, 
is not representative of sufficient pathology to support the 
award of a separate disability rating.  See VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  

The Board has also considered other potentially applicable 
Codes in an effort to ensure accurate coordination of the 
rating assigned with the impairment of function identified 
within the record.  See 38 C.F.R. § 4.21.  However, there is 
no evidence of ankylosis, dislocation of the semilunar 
cartilage or impairment of the tibia and fibula for 
evaluation under Codes 5256, 5258 or 5262.

In reaching the above conclusion, the appellant's assertions 
regarding the severity of his left knee disability have been 
taken into account.  He has testified, as previously noted, 
that his disorder has affected his ability to perform his job 
and that he develops "wobbling or instability" in his knee 
over the course of the workday and that he suffers occasional 
swelling and stiffness after sitting for extended periods of 
time.  However, he is able to perform his job in the 
construction industry working with concrete, which is 
adversely affected by his knee problems, but which he 
regularly performs except at certain times.  He has indicated 
that during periods of exacerbation, he is allowed to rest 
his knee while at work.  He further reported that he has 
missed at most 10 days over the course of a year as a result 
of his left knee disability.  In this regard, the Board notes 
that the schedular rating criteria are designed to take such 
factors into account.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of objective 
evidence showing that the veteran's service-connected 
problems, including functional limitations caused by pain, 
cause him more difficulty than contemplated by the schedular 
10 percent rating, the Board finds that an increased rating 
is not warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In addition, while the June 1999 examiner indicated that the 
appellant has a 15 percent permanent partial disability in 
his left knee which "...will be a 5 percent increase in the 
present disability[,]" he further noted that this finding 
was based, to some extent, on the very high probability that 
the appellant "...is going to develop severe degenerative 
arthritis in his knee eventually and may actually get bad 
enough to require total knee replacement."  However, the 
rating assigned the appellant's left knee disorder is based 
upon the level of functional impairment identified within the 
record.  38 C.F.R. § 4.10.  There is no provision within the 
law or regulations to compensate a claimant for disability 
which is not yet manifested.  Accordingly, the physician's 
comments regarding the possibility of additional functional 
impairment in the future are not helpful to ascertaining the 
current level of impairment which is the basis for the 
assigned disability rating.

Finally, the Board notes that the record reflects the 
presence of scarring associated with multiple surgical 
procedures performed for the left knee disability.  In 
September 1997, the scar associated with the July 1997 
surgery was noted to be well healed and on VA examination in 
June 1999, there was no indication that the scar was tender 
and painful on objective observation.  Furthermore, there is 
no indication in the record that any of the scars associated 
with surgery for the service-connected left knee disorder are 
productive of any functional impairment of the left knee.  In 
the absence of evidence to the contrary, these scars do not 
warrant the assignment of a separate compensable rating.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(compensable ratings are assignable for superficial scars 
that are poorly nourished with repeated ulceration, those 
that are tender and painful on objective demonstration or 
those productive of (compensable) functional impairment).

Accordingly, entitlement to an increased disability 
evaluation for service-connected left knee disability is not 
warranted.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


